Case 1:17-cr-00232-EGS Document 150-4 Filed 01/07/20 Page 1 of 7




         Attachment 4
Case 1:17-cr-00232-EGS Document 150-4 Filed 01/07/20 Page 2 of 7
FD-302a (Rev. 5-8-10)       Case 1:17-cr-00232-EGS Document 150-4 Filed 01/07/20 Page 3 of 7

                                              UNCLASSIFIED//FOUO


Continuation of FD-302 of   (U//FOUO) Interview of Rob KELNER          , On   07/03/2019   , Page   2 of 6




          (U//FOUO) {Note: KELNER was presented with a document, GEX 24B, email sent
          from RAFIEKIAN to FLYNN and Michael FLYNN Jr. sent on 9/9/2016}

          (U//FOUO) KELNER believed he had asked RAFIEKIAN about this email during the
          second, of his two interviews, conducted of RAFIEKIAN. KELNER recalled
          having asked RAFIEKIAN to describe the part in the email, “As I mentioned,
          the meeting is with high level audience (Cabinet+level) related to
          “CONFIDENCE””. RAFIEKIAN informed KELNER the aforementioned meeting had
          nothing to do with the project FIG worked on for INOVO and it was more of a
          “happenstance” with similar issues FIG/INOVO were having with its project.
          The aforementioned meeting and the FIG/INOVO project had overlapping subject
          matter. This was the impression KELNER got from RAFIEKIAN, although he did
          not remember the exact words RAFIEKIAN used.

          (U//FOUO) OP-ED

          (U//FOUO) KELNER did not recall having asked RAFIEKIAN about the timing of
          the published FLYNN 11/8/2016 Op-Ed.

          (U//FOUO) {Note: KELNER was presented with a document, GEX 43A, email dated
          10/13/2016.}

          (U//FOUO) KELNER had seen the email presented to him and confirmed it was
          related to GEX 43B, Project Confidence Talking Points.

          (U//FOUO) {Note: KELNER was presented with a document, GEX 93B, Letter from
          Arent Fox to ALPTEKIN.}

          (U//FOUO) KELNER did not recall having discussed this letter with RAFIEKIAN.

          (U//FOUO) {Note: KELNER was presented with a document, GEX 22A, email sent
          from RAFIEKIAN to ALPTEKIN and FLYNN on 9/3/2016.}

          (U//FOUO) The email was in reference to the attached FIG/INOVO contract.
          When asked about the statement in the email, “We have been at work on this
          engagement since July 31st”, KELNER thought it was somewhat consistent with
          what RAFIEKIAN informed him of about the timing of the FIG/INOVO contract.
          KELNER did not recall having discussed this email with RAFIEKIAN.

          (U//FOUO) {Note: KELNER was presented with a document, GEX 25C,



                                              UNCLASSIFIED//FOUO
FD-302a (Rev. 5-8-10)       Case 1:17-cr-00232-EGS Document 150-4 Filed 01/07/20 Page 4 of 7

                                              UNCLASSIFIED//FOUO


Continuation of FD-302 of   (U//FOUO) Interview of Rob KELNER          , On   07/03/2019   , Page   3 of 6




          email/attachment sent from RAFIEKIAN to FLYNN and FLYNN Jr on 9/12/2016.}

          (U//FOUO) KELNER described this email as having been associated with the
          FIG/ALPTEKIN contract. KELNER did ask RAFIEKIAN about the Draft Advisory and
          this particular email during the time he interviewed him. After ALPTEKIN and
          FIG agreed on the contract, RAFIEKIAN informed KELNER that ALPTEKIN had
          asked for a refund for public relations and lobbying services which were
          ultimately not going to be conducted as a service provided by FIG to INOVO.
          RAFIEKIAN claimed the audit trail mentioned in the email was necessary for
          the terms of the refund.

          (U//FOUO) Refund vs Kickbacks

          (U//FOUO) {Note: KELNER was presented with a document, GEX 25A, FIG Bank of
          America records (BOA).}

          (U//FOUO) KELNER recalled having previously reviewed the BOA records.
          Regarding the $40,000 payments from FIG to INOVO recorded in FIG’s
          accounting records, labeled as “Consulting Fees”, RAFIEKIAN informed KELNER
          that he, RAFIEKIAN, was not responsible for handling FIG’s accounting
          records and it must have been labeled “Consulting Fees” as a mistake.

          (U//FOUO) {Note: KELNER was presented with a document, GEX 19, email sent
          from RAFIEKIAN to ALPTEKIN and FLYNN on 8/25/2016.}

          (U//FOUO) KELNER believed he asked RAFIEKIAN about this specific email
          during his interview of him. KELNER did not recall RAFIEKIAN’s reaction to
          the email when asked about it. Regarding the 20% of the $150K per month
          going back to ALPTEKIN as the advisory support cost provided to INOVO,
          mentioned in the email, RAFIEKIAN informed KELNER there were discussions of
          ALPTEKIN providing advisory services on an earlier project that did not come
          to fruition. The funds going to ALPTEKIN/INOVO from FIG were for services
          not performed.

          (U//FOUO) {Note: KELNER was presented with a document, GEX 33C, email sent
          from RAFIEKIAN to FLYNN and ALPTEKIN on 10/11/2016.}

          (U//FOUO) KELNER recalled having discussed an email with RAFIEKIAN during
          his interview of him which documented the sending of a payment in the amount
          of $40,000 from FIG to INOVO. KELNER did not recall if it was this specific


                                              UNCLASSIFIED//FOUO
FD-302a (Rev. 5-8-10)       Case 1:17-cr-00232-EGS Document 150-4 Filed 01/07/20 Page 5 of 7

                                              UNCLASSIFIED//FOUO


Continuation of FD-302 of   (U//FOUO) Interview of Rob KELNER          , On   07/03/2019   , Page   4 of 6




          email presented to him which triggered his discussion with RAFIEKIAN.
          RAFIEKIAN informed KELNER he did not always choose the correct words and the
          money sent back to INOVO/ALPTEKIN was supposed to be refunds for services
          not rendered.

          (U//FOUO) Foreign Agents Registration Act (FARA) Filing

          (U//FOUO) KELNER opined RAFIEKIAN was upset that FIG registered under FARA.
          During a late –night phone call RAFIEKIAN made to KELNER, which KELNER said
          he was certain occurred before the 3/7/2017 filing, KELNER described
          RAFIEKIAN as distressed about the upcoming filing and informed KELNER that
          he, RAFIEKIAN, had a heart condition. RAFIEKIAN objected to the term
          “kickback” having been used in the FARA draft in reference to political
          contributions, and he wanted the term removed.

          (U//FOUO) KELNER informed agents the final draft of the FARA filing prepared
          by Covington was sent to FLYNN through his attorney, Kristen VERDERAME.

          (U//FOUO) KELNER may have learned from VERDERAME or ALPTEKIN’s attorney
          [Mathew] Nolan that ALPTEKIN was not happy with FIG having filed under FARA.

          (U//FOUO) {Note: KELNER was presented with a document, GEX 13, email sent
          from RAFIEKIAN to ALPTEKIN and FLYNN on 8/4/2016.}

          (U//FOUO) KELNER did not recall if he discussed this email with RAFIEKIAN
          during one of the interviews he conducted with him. KELNER conducted two
          interviews of RAFIEKIAN and at least one phone call, with the possibility of
          more, which Covington used to obtain information to file the FARA
          application on behalf of FIG. Pertaining to the draft of FIG’s FARA
          application, the Department of Justice (DOJ) FARA unit did review a draft of
          the filing. The DOJ FARA unit did notice the $40,000 payment sent from FIG
          to INOVO. KELNER’s understanding on what the FARA unit informed Covington’s
          Brian SMITH, was that they asked, “What’s that about?” SMITH informed the
          FARA unit he noticed this in FIG’s accounting records.

          (U//FOUO) KELNER recalled having spoken to SMITH about the draft and SMITH
          provided minor comments of it. When asked if anything prevented
          Covington/KELNER from speaking with RAFIEKIAN again before the FARA filing,
          KELNER described he could not answer the question given the potential



                                              UNCLASSIFIED//FOUO
FD-302a (Rev. 5-8-10)       Case 1:17-cr-00232-EGS Document 150-4 Filed 01/07/20 Page 6 of 7

                                              UNCLASSIFIED//FOUO


Continuation of FD-302 of   (U//FOUO) Interview of Rob KELNER          , On   07/03/2019   , Page   5 of 6




          mentioning of work product.

          (U//FOUO) When asked why he, KELNER, listed on the FARA application the
          money sent back to INOVO as “Consulting Fees” after he was informed by
          RAFIEKIAN the money sent back to INOVO were for refunds, KELNER responded by
          saying this was work product information.

          (U//FOUO) An email was sent from Covington/SMITH to VERDERAME, and then from
          VERDERAME to FLYNN which contained the FARA draft. SMITH asked Verderame to
          have FLYNN review the FARA application so Covington could apply his,
          FLYNN’s, electronic signature to it. FLYNN responded, according to KELNER,
          “Yes, approved, this is as discussed” to the email via VERDERAME which she
          then sent to SMITH. To the best of his recollection, KELNER did not recall
          having phone calls with FLYNN regarding feedback on the FARA draft.

          (U//FOUO) Information provided to KELNER by FLYNN prior to the 3/7/2017 FARA
          filing

          (U//FOUO) FLYNN did not inform KELNER of the Turkish officials who were
          involved with the FIG/INOVO project. FLYNN did not indicate to KELNER that
          Turkish officials gave the go-ahead to proceed with the project.

          (U//FOUO) FLYNN informed KELNER the September 2016 meeting in New York City
          which consisted of Turkish officials and members of FIG was organized by
          ALPTEKIN. FLYNN informed KELNER the meeting was late at night and acted as a
          meet-and-greet about the situation in Turkey. FLYNN informed KELNER the
          meeting included a brief reference to the work FIG performed for INOVO but
          FIG’s work for INOVO was not a focus of the meeting, which consisted mainly
          of listening to the Turkish officials.

          (U//FOUO) FLYNN did not inform KELNER that Fethullah GULEN was a focus of
          the FIG/INOVO project. FLYNN did not inform KELNER that ALPTEKIN was a
          conduit or go-between for FIG and Turkish officials during the project.
          FLYNN did not inform KELNER that ALPTEKIN talked to Turkish government
          officials about the FIG/INOVO project. FLYNN described the FIG/INOVO project
          as dealing with improving the economic relations between Turkey and the
          United States. FLYNN never provided inconsistences to KELNER on the work FIG
          provided to INOVO.




                                              UNCLASSIFIED//FOUO
FD-302a (Rev. 5-8-10)       Case 1:17-cr-00232-EGS Document 150-4 Filed 01/07/20 Page 7 of 7

                                              UNCLASSIFIED//FOUO


Continuation of FD-302 of   (U//FOUO) Interview of Rob KELNER          , On   07/03/2019   , Page   6 of 6




          (U//FOUO)          {Note: at approximately 4pm (approximately two hours into the
          interview          of KELNER), Sidney Powell asked Turgeon why KELNER was being asked
          questions          about FLYNN considering RAFIEKIAN was the defendant. Turgeon
          explained          to Powell that KELNER could expect these types of questions during
          his cross          examination by defense attorneys.}

          (U//FOUO) KELNER did not recall having asked FLYNN about what/if any work
          product was completed by FIG for INOVO which pertained to Gulen. KELNER
          understood from FLYNN that FIG’s work for INOVO focused on the business
          environment in Turkey.

          (U//FOUO) KELNER was informed by FLYNN the published 11/8/2016 Op-Ed article
          in The Hill was something he, FLYNN, had wanted to do out of his own
          interest. FLYNN wanted to show how Russia was attempting to create a wedge
          between Turkey and the United States. FLYNN informed KELNER the Op-Ed was
          not on behalf of FIG’s project with INOVO.




                                              UNCLASSIFIED//FOUO
